Citation Nr: 9930807	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-38 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a 
right hand injury, claimed as fracture of the right hand.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1939 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
the above claims.

In October 1997, the Board remanded these claims for 
additional evidentiary development.  The RO complied with the 
Board's Remand instructions; therefore, this case is ready 
for appellate review.

In October 1997, the Board also remanded the veteran's claim 
for service connection for right ear hearing loss.  While 
this case was in remand status, an April 1999 rating decision 
granted service connection for hearing loss and assigned a 10 
percent disability rating.  The veteran has not indicated 
disagreement with that decision, and this issue is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (The issue of the amount of compensation for a 
service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement must be filed by the veteran in 
order to initiate appellate review concerning the issue of 
compensation.)


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has residual disability from the claimed head 
injury.

2.  The veteran currently has flexor tendon shortening of the 
right little finger.

3.  The veteran has submitted competent lay evidence of 
injuring his right hand during service, and his service 
medical records document a contusion of the right little 
finger.

4.  There is no medical evidence of a nexus, or link, between 
the current right hand/little finger disorder and any disease 
or injury during service.

5.  The veteran's claims for service connection for residuals 
of head and right hand injuries are not plausible.


CONCLUSION OF LAW

The veteran has not presented well-grounded claims for 
service connection for residuals of a head injury and 
residuals of a right hand injury, claimed as fracture of the 
right hand, and there is no statutory duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1994, the veteran filed claims for service connection 
for residuals of an injury to the right side of the head and 
residuals of a broken right hand.  His service medical 
records do not show either claimed injury.  In September 
1953, the veteran incurred a contusion of the right little 
finger when he was lifting boards and they slipped and 
crushed his little finger.  Physical examination was 
essentially negative except for a contusion.  He was provided 
a splint.  A Report of Medical Examination dated in November 
1955 indicated that the veteran had a scar on the right hand.  
No abnormalities were shown on the separation examination 
dated in 1959.

The veteran maintains that he was treated for a head injury 
during service between September 1944 and March 1945.  He has 
also argued that he incurred hearing loss as a result of that 
injury, and he has been granted service connection for 
hearing loss, as discussed above.  It is not clear whether he 
is contending that he has any residuals other than hearing 
loss as a result of the alleged injury.  He also claims that 
he broke his right hand and was treated for this in 1944-45.

In support of his claims, the veteran submitted his medical 
records from MacDill and Keesler Air Force Bases dated from 
May 1993 to April 1994.  The RO also obtained his treatment 
records from Dr. Theodore Winitsky.  None of these records 
contained information concerning the claims on appeal.  

In December 1996, the veteran underwent VA examinations.  He 
stated that in 1942-43, while serving as a chief gunner's 
mate, he was hit in the right temporal area by the impact of 
an exploding gun.  He stated that he was conscious but not in 
control of his actions for about one minute.  He indicated 
that he knew of no residuals of this event except for 
difficulty hearing and a hissing sound in the right ear.  He 
also indicated that he had had trouble remembering recent 
events for the past few years.  Examination showed that both 
pupils were constricted.  The right tympanic membrane 
appeared to have a large healed-over central perforation.  
Romberg was shaky, and he tended to fall backward.  Deep 
tendon reflexes were normal and symmetrical.  Diagnoses were 
extensively-scarred tympanic membranes, bilaterally, and 
sensorineural hearing loss, bilaterally.  

Examination of the veteran's right hand showed that the 
flexor tendon of the little finger was scarred and shortened, 
causing the little finger to be in permanent flexion.  X-rays 
of the right hand showed no fracture or dislocation.  There 
were mild osteoarthritic changes at the interphalangeal joint 
of the thumb and distal interphalangeal joint of the second 
finger.  Diagnoses were healed crush injury of the right hand 
and flexor tendon shortening of the right little finger.

Upon remand, the RO requested the veteran's treatment records 
from MacDill Air Force Base for treatment since 1959.  The 
veteran had stated that he received treatment at Homestead 
Air Force Base for several years.  However, after Hurricane 
Andrew in August 1992, all surviving records were sent from 
Homestead to MacDill.  The records received from MacDill were 
for treatment between October 1993 and February 1996.  These 
records did not show treatment for residuals of head or right 
hand injuries.  The veteran was treated for dementia.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

A.  Residuals of a head injury

The evidence does not show medical diagnosis of residuals of 
a head injury.  As indicated above, it is unclear whether the 
veteran is alleging that he has anything other than hearing 
loss as a result of the claimed head injury, and he has been 
granted service connection for that condition.  There is no 
medical evidence diagnosing any other disorder as a possible 
residual of a head injury.  Although he was recently treated 
for dementia, there is no indication in the evidence that 
this is possibly related to prior head trauma, and the 
veteran has not claimed such.

The Board does not doubt the veteran's account of incurring a 
head injury during service.  However, there must be current, 
ascertainable medical disorders resulting from that injury in 
order to warrant service connection.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  
Therefore, since the medical evidence does not show a current 
disability due to residuals of a head injury, the veteran's 
claim for service connection is not well grounded.


B.  Residuals of right hand injury

The veteran currently has a shorted flexor tendon of the 
right little finger.  His service medical records showed 
treatment for a contusion to that finger.  Also, the veteran 
has submitted competent lay evidence of injuring his right 
hand during service.  His statements are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Therefore, the first two elements of a well-grounded claim 
have been satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  There is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the current right hand/little finger 
disorder(s).  The only injury to the right hand shown in the 
service medical records was a contusion.  There is no 
indication that this resulted in a chronic medical condition, 
and the veteran's separation examination noted no 
abnormalities.  Presumably, if the veteran's right little 
finger were in the same permanent flexion position in 1959 
that it is now, that would have been noted.  The medical 
evidence does not show complaints of a right hand disorder 
until 1996, more than 35 years after his separation from 
service.  The evidence does not show that he had any 
complaints regarding his right hand/little finger prior to 
his claim for compensation.  At no time has a medical 
professional rendered an opinion that the current right 
hand/little finger disorder is related to the veteran's 
active service in any manner.

C.  Conclusion

The only evidence linking the claimed residuals of head and 
right hand injuries to the veteran's period of service 
consists of his current statements.  Even accepting his 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the Board concludes that the veteran's claims for 
service connection for residuals of head and right hand 
injuries are not well grounded.  Until he establishes a well-
grounded claim, VA has no duty to assist him in developing 
facts pertinent to the claim, including providing him 
additional medical examinations at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1999) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Morton v. West, 12 Vet. App. 477 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground either of these 
claims.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claims are plausible, the 
claims for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.



ORDER

Entitlement to service connection for residuals of a head 
injury and residuals of a right hand injury, claimed as 
fracture of the right hand, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

